DETAILED ACTION
Claim Rejection - 35 USC § 112 
The claim is refused under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined and the scope of the claim cannot be determined for the following reasons. See the illustration below.
[AltContent: textbox (A)][AltContent: textbox (A)]














1)  On the top of the container visible in figures 1.1 and 1.3, there is a “racetrack” shaped yellow feature. According to Section 403 of the Administrative Instructions for the Application of the Hague Agreement, color may be used to indicate that a portion of the article in which the design is embodied is not claimed. There is no statement describing the meaning of the use of color in the specification of the application. Therefore, it is not possible to know without conjecture whether the feature is claimed or not. This makes the application indefinite and non-enabled. 
2)  In the illustration above, the arrows point out the yellow feature described in the issue above. The structure of the part is unclear. In the figures, particularly figures 1.1 and 1.3, the top of the container appears to include a top flat plane. There is an angled plane surrounding the top labeled A. The yellow feature is on the top plane but it is unclear how to interpret the structure of it across the angled plane. It is not clear if it bends or angles downward in part because of the quality of reproduction and the angle of view. The yellow feature may also continue straight across the surrounding angled plane and include a portion underneath that extends vertically to the plane below the angle. But given the disclosure, there is no way without conjecture to understand the relationship of the part to underlying structure. 
3)  The special description after the last figure and before the claim states: “The characteristics of the design for which protection is sought include the patterns and/or shapes and/or configuration and/or ornamentation of a preserving container”. This statement is indefinite and non-enabling particularly because of the words “and/or” in the sentence. This expression as to what is claimed cannot be understood because it is contradictory. Either the parts are claimed or they are not. Moreover, the sentence describes various features suggesting that the entire container may or may not be part of the claim. The article in which a design is embodied cannot be broken up and stated as maybe claimed or maybe not. If parts of the container are not claimed they should be rendered in broken line. 
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly 
To resolve the first of the two issues, consider not claiming the yellow feature by stating in the special description the following sentence: 
--The feature tinted in a yellow color is a portion of the container that forms no part of the claimed design. –
Regarding the third issue, consider cancelling the current special description statement. 
Note that the stating of the claim is statutory.  For proper form (35 U.S.C. § 171), include the article -- a -- after the word "for" and before the title in the claim statement: 
--CLAIM: The ornamental design for a preserving container as shown and described. --
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  
Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 

If applicant chooses to amend the drawings and specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. Note that adding an additional figure would be considered new matter. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
Conclusion
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
A response is required in reply to the Office action to avoid abandonment of the application. 
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918